Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 1 of 14 PageID #: 1



UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK

CARLOS ESPINOZA, ALBERTO LIRA
FLORES, and SAMANTHA LIRA,
individually and in behalf of all others
similarly situated,

                        3ODLQWL൵V,


                    –against–
                                                          ൬൪ CV ൫൬൭൱

LA OFICINA BAR CORP d/b/a PUERTO DE
MANTA, SAN CECILIO RESTAURANT INC
d/b/a CAPYBARA BAR & RESTAURANT,
EDGAR ALVAREZ, and RODRIGO
GONZALEZ, jointly and severally,

                        Defendants.

                            COMPLAINT AND JURY DEMAND

       ൫      ๠HSODLQWL൵V, in behalf of other similarly situated current and former employees of

the defendants ZKRFRQVHQWWREHFRPHSDUW\SODLQWL൵VSXUVXDQWWRWKH)DLULabor Standards Act,

൬൳86&൬൫൰ E , allege V that the defendants YLRODWHGWKH)DLU/DERU6WDQGDUGV$FW൬൳86&

 ൬൪൫ et seq., and the defendants are liable to the SODLQWL൵V and SDUW\ SODLQWL൵V for unpaid or

XQGHUSDLG ൫ PLQLPXPZDJHV ൬ RYHUWLPHFRPSHQVDWLRQDQGVXFKRWKHUUHOLHIDYDLODEOHE\ODZ

       ൬      ๠HSODLQWL൵V further allege, pursuant to N.Y. Lab. /DZ൫൳൲ ൫-D DQG൰൰൭ ൫ , that

the defendants YLRODWHGWKH0LQLPXP:DJH$FW1</DE/DZ൰൯൪, et seq.DQGVHFWLRQ൫൳൫RI

the New York Labor Law, and the defendants are liable to the SODLQWL൵V for XQSDLGRUXQGHUSDLG ൫ 

PLQLPXP ZDJHV ൬  RYHUWLPH FRPSHQVDWLRQ ൭  VSUHDG-of-hours wages, and such other relief

available by law.

       ൭      ๠HSODLQWL൵V further allegeSXUVXDQWWRWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE

Law ൫൳൲ ൫-E – ൫-G , that the defendants violated the same, N.Y. Lab. Law ൫൳൯ ൫ – ൭ , and that


                                                 ൫
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 2 of 14 PageID #: 2



the SODLQWL൵V should be awarded of the defendants statutory damages, injunctive relief, and such

other relief available by law.

                                  JURISDICTION AND VENUE

        ൮      Jurisdiction of this action is conferred upon the Court by the Fair Labor Standards

$FW൬൳86&൬൫൰ E DQGIXUWKHUE\൬൲86&൫൭൭൫DQG൫൭൭൱.

        ൯      Jurisdiction over all other claims is within the supplemental jurisdiction of the

Court pursuant to ൬൲86&൫൭൰൱

        ൰      9HQXHLVSURSHULQWKLVGLVWULFWSXUVXDQWWR൬൲86&൫൭൳൫ ๠HSDrties reside where

set forth herein. A substantial part of the events or omissions giving rise to the claims alleged herein

occurred in the judicial district of this Court.

                                              PARTIES

        ൱      ๠HSODLQWL൵Carlos Espinoza is and was at all relevant times an adult residing in

Richmond County, New York.

        ൲      ๠HSODLQWL൵Alberto Lira Flores is and was at all relevant times an adult residing in

Kings County, New York.

        ൳      ๠H SODLQWL൵ Samantha Lira is and was at all relevant times an adult residing in

Kings County, New York.

        ൫൪     ๠e defendant /D2¿FLQD%DU&RUS is and was at all relevant times a New York

business corporation ZLWKLWVR൶FHLQQueens County.

        ൫൫     ๠e defendant San Cecilio Restaurant Inc is and was at all relevant times a New

York business corporation ZLWKLWVR൶FHLQQueens County.

        ൫൬     Upon information and belief, the defendant Edgar Alvarez is and was at all relevant

times an adult residing in Kings County, New York.



                                                   ൬
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 3 of 14 PageID #: 3



       ൫൭     Upon information and belief, the defendant Rodrigo Gonzalez is and was at all

relevant times an adult residing in Queens County, New York.

                           COLLECTIVE ACTION ALLEGATIONS

       ൫൮     3XUVXDQW WR ൬൳ 86&  ൬൫൰ E  WKH SODLQWL൵V commence this action as to the

SODLQWL൵V’ claims arising under the Fair Labor Standards Act as a collective action in behalf of all

similarly situated current and former employees of the defendants at any time since three years

before the date of this complaint to the entry of judgment in this action who consent to become

SDUW\SODLQWL൵V

       ൫൯     ๠HSODLQWL൵V and the putative SDUW\SODLQWL൵VKDYHKDGVXEVWDQWLDOO\VLPLODUMREV

and compensation and have been subject to the defendants’ common policies and practices of

willfully violating the Fair Labor Standards Act DVVHWIRUWKLQWKLVFRPSODLQW๠HFODLPVRIWKH

SODLQWL൵V stated herein are similar to those of the SXWDWLYHSDUW\SODLQWL൵V.

                                    STATEMENT OF FACTS

       ൫൰     At all relevant times, the defendants’ business is a full-service restaurants doing

business as Capybara Bar and Restaurant and Puerto De Manta and located at ൲൯൭DQG൲൯൳:\FNR൵

Avenue, Ridgewood, New York..

       ൫൱     Upon information and belief, at all relevant times, the defendant Edgar Alvarez was

DQRZQHUVKDUHKROGHUR൶cer, or manager of the defendants’ business.

       ൫൲     Edgar Alvarez was an individual who actively participated in the business of the

defendants, exercised substantial control over the functions of the employees of the defendants,

including the SODLQWL൵V DQGSDUW\SODLQWL൵VDQGDFWHGGLUHFWO\RULQGLUHFWO\LQWKHLQWHUHVWRIDQ

employer.




                                                  ൭
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 4 of 14 PageID #: 4



       ൫൳     Upon information and belief, at all relevant times, the defendant Edgar Alvarez had

the capacity on behalf of the defendants to establish the wages and hours of the employees of the

defendants.

       ൬൪     Upon information and belief, at all relevant times, the defendant Rodrigo Gonzalez

ZDVDQRZQHUVKDUHKROGHUR൶cer, or manager of the defendants’ business.

       ൬൫     Upon information and belief, at all relevant times, the defendant Rodrigo Gonzalez

was an individual who actively participated in the business of the defendants, exercised substantial

control over the functions of the employees of the defendants, including the SODLQWL൵V and party

SODLQWL൵VDQGDFWHGGLUHFWO\RULQGLUHFWO\LQWKHLQWHUHVWRIDQHPSOR\HU

       ൬൬     Upon information and belief, at all relevant times, the defendant Rodrigo Gonzalez

had the capacity on behalf of the defendants to establish the wages and hours of the employees of

the defendants.

       ൬൭     ๠HGHIHQGDQWVDUHDVVRFLDWHGDQGDUHMRLQWHPSOR\HUVDFWLQWKHLQWHUHVWRIHDFK

other with respect to the employees of the defendants, have common policies and practices as to

wages and hours, and share control over the defendants’ employees.

       ൬൮     ๠H defendants employed WKH SODLQWL൵ Carlos Epinoza approximately from July

൬൪൫൳ until -DQXDU\൫൲൬൪൬൪.

       ൬൯     ๠Hdefendants employed WKHSODLQWL൵Carlos Epinoza as a cook.

       ൬൰     ๠HSODLQWL൵Carlos Epinoza worked for the defendants approximately sixty then

ninety-four hours per week.

       ൬൱     ๠H defendants paid WKH SODLQWL൵ Carlos Epinoza approximately ൫൮൪൪SHU KRXU.

๠H GHIHQGDQWV SDLG WKH SODLQWL൵ &DUORV (VSLQR]D QR ZDJHV IURP DSSUR[LPDWHO\ 'HFHPEHU ൬൲

൬൪൫൳WKURXJKWKHHQGRIKLVHPSOR\PHQW




                                                  ൮
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 5 of 14 PageID #: 5



       ൬൲     ๠Hdefendants SDLGWKHSODLQWL൵Carlos Epinoza in cash.

       ൬൳     ๠H defendants employed WKH SODLQWL൵ Alberto Lira Flores approximately from

$XJXVW൬൪൫൳ through the present.

       ൭൪     ๠Hdefendants employed WKHSODLQWL൵Alberto Lira Flores Flores as a cook.

       ൭൫     ๠HSODLQWL൵Alberto Lira Flores worked for the defendants approximately ¿IW\-one

hours per week XQWLODSSUR[LPDWHO\-DQXDU\൬൪൬൪DQGWKHQDSSUR[LPDWHO\ eight hours per day four

days per week thereafter.

       ൭൬     ๠HGHIHQGDQWVSDLGWKHSODLQWL൵Alberto Lira Flores approximately ൫൯൪൪SHUKRXU

but no wages from approximately mid-'HFHPEHU ൬൪൫൳ XQWLO -DQXDU\ ൫൲ ൬൪൬൪. ๠HQ WKH

defendants started to pay the plainWL൵$OEHUWR/LUD)ORUHV൫൪൪SHUGD\, but failed to pay him for

two of his workdays last week.

       ൭൭     ๠Hdefendants SDLGWKHSODLQWL൵Alberto Lira Flores in cash.

       ൭൮     ๠H defendants employed WKH SODLQWL൵ Samantha Lira approximately from

6HSWHPEHU൬൪൫൳ until -DQXDU\൫൲൬൪൬൪.

       ൭൯     ๠Hdefendants employed WKHSODLQWL൵Samantha Lira as a server and bartender.

       ൭൰     ๠H SODLQWL൵ Samantha Lira worked for the defendants approximately between

forty-VHYHQDQG¿IW\-two hours per week.

       ൭൱     ๠HGHIHQGDQWVSDLGWKHSODLQWL൵6DPDQWKD/LUD approximately ൲൯൪SHUKRXUEXW

QRZDJHVIRUWKH¿QDOtwo weeks that she worked for defendants.

       ൭൲     ๠Hdefendants SDLGWKHSODLQWL൵Samantha Lira in cash.

       ൭൳     ๠HGHIHQGDQWVHPSOR\PRUHWKDQHOHYHQHPSOR\HHV

       ൮൪     ๠H defendants willfully failed to pay the SODLQWL൵V and SDUW\ SODLQWL൵V the

applicable minimum wage.




                                                ൯
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 6 of 14 PageID #: 6



       ൮൫        ๠HSODLQWL൵V and SDUW\SODLQWL൵Vworked more than forty hours each workweek, yet

the defendants willfully failed to pay the SODLQWL൵V and SDUW\SODLQWL൵V overtime compensation of

one and one-half times their regular rate of pay.

       ൮൬        ๠HSODLQWL൵V worked a spread of hours more than ten each day, yet the defendants

willfully failed to pay the SODLQWL൵V spread-of-hours compensation.

       ൮൭        ๠Hdefendants failed to provide the SODLQWL൵V with a notice and acknowledgment at

the time of hiring.

       ൮൮        ๠Hdefendants failed to provide the SODLQWL൵V with a statement with each payment

of wages.

       ൮൯        Upon information and belief, while the defendants employed the SODLQWL൵V and party

plaLQWL൵VWKHdefendants failed to post or keep posted notices explaining the minimum wage rights

of employees under the Fair Labor Standards Act and the New York Labor Law, and the SODLQWL൵V

DQGSDUW\SODLQWL൵VZHUHXQLQIRUPHGRIWKHLUULJKWVGXULQJVXFK times.

       ൮൰        Upon information and belief, while the defendants employed the SODLQWL൵V and party

SODLQWL൵V, the defendants IDLOHGWRPDLQWDLQDFFXUDWHDQGVX൶FLHQWrecords.

                                  FIRST CLAIM FOR RELIEF:
                                 FAIR LABOR STANDARDS ACT

       ൮൱        ๠H SODLQWL൵V, on behalf of the plDLQWL൵V DQG SDUW\ SODLQWL൵V reallege and

incorporate by reference SDUDJUDSKV൫WKURXJK൮൰ as if they were set forth again herein.

       ൮൲        At all relevant times, the defendants, employers, employed the SODLQWL൵V and party

SODLQWL൵V, employees, within the meaning of the )DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ G 

 H ൫ DQG J .

       ൮൳        ๠HSODLQWL൵V anGSDUW\SODLQWL൵VZKLOHHPSOR\HGE\WKHdefendants, were engaged

LQFRPPHUFHZLWKLQWKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ E 


                                                    ൰
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 7 of 14 PageID #: 7



       ൯൪     ๠HEXVLQHVVDFWLYLWLHVRIWKHdefendants DUHUHODWHGDQGSHUIRUPHGWKURXJKXQL¿HG

operation or common control for a common business purpose and constitute an enterprise, within

WKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ U 

       ൯൫     ๠HHQWHUSULVHRIWKHdefendants employs employees engaged in commerce or in

the production of goods for commerce, or in handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce, within the meaning of the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൭ V ൫ $ L 

       ൯൬     Upon information and belief, at all relevant times, the enterprise of the defendants

has had an annual gross volume of sales made or business done not less than RI ൯൪൪൪൪൪,

H[FOXVLYHRIVHSDUDWHUHWDLOH[FLVHWD[HVZLWKLQWKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳

86&൬൪൭ V ൫ $ LL .

       ൯൭     ๠HUHIRUHXSRQ information and belief, at all relevant times, the SODLQWL൵V and party

SODLQWL൵VKDYHEHHQHPSOR\HGLQDQHQWHUSULVHHQJDJHGLQFRPPHUFHRULQWKHSURGXFWLRQRIJRRGV

for commerce, within the meaning of the Fair Labor Standards Act൬൳86&൬൪൭ s ൫ $ .

       ൯൮     ๠Hdefendants in many workweeks willfully and repeatedly violated the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൰DQG൬൫൯ D ൬ E\IDLOLQJWRSD\WKHSODLQWL൵V DQGSDUW\SODLQWL൵V

WKHPLQLPXPZDJHDSSOLFDEOHXQGHUWKH)DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൰

       ൯൯     ๠Hdefendants in many workweeks willfully and repeatedly violated the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൱DQG൬൫൯ D ൬ E\IDLOLQJWRSD\WKHSODLQWL൵V DQGSDUW\SODLQWL൵V

at a rate not less than one and one-half times the regular rate of pay for work performed more than

forty hours in a workweek.

       ൯൰     By ൬൳86&൬൫൰ E , the defendants are liable to the SODLQWL൵V DQGSDUW\SODLQWL൵V

for unpaid RUXQGHUSDLG ൫ PLQLPXPZDJHV and ൬ overtime compensation.




                                                 ൱
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 8 of 14 PageID #: 8



        ൯൱     ๠Hdefendants failed to post notices of the defendants’ employees’ rights under the

law, UHTXLUHGE\൬൳&)5൯൫൰൮

        ൯൲     Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the SODLQWL൵V and SDUW\SODLQWL൵V are entitled to the equitable tolling of their

claims during the time that the defendants failed to post such notices.

        ൯൳     ๠HIRUHJRLQJFRQGXFWDVDOOHJHGFRQVWLWXWHVDZLOOIXOYLRODWLRQRIWKH)air Labor

Standards Act, within the meaning of the Portal-to-Portal Act, ൬൳86&൬൯൯ D 

        ൰൪     ๠HSODLQWL൵V DQGSDUW\SODLQWL൵VDUHIXUWKHUHQWLWOHGWRUHFRYHURIWKHdefendants an

equal amount as liquidated damages pursuant to the Fair Labor Standards Act, ൬൳86&൬൫൰ E 

                                 SECOND CLAIM FOR RELIEF:
                                    MINIMUM WAGE ACT

        ൰൫     ๠HplaLQWL൵V reallege and incorporate by reference SDUDJUDSKV൫WKURXJK൰൪ as if

they were set forth again herein.

        ൰൬     At all relevant times, the defendants, employers, employed the SODLQWL൵V,

employees, ZLWKLQWKHPHDQLQJRIWKH1HZ<RUN/DERU/DZ൬ ൯ – ൱ ൫൳൪ ൬ – ൭  DQG൰൯൫ ൯ –

 ൰ DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൭൬.

        ൰൭     $WDOOUHOHYDQWWLPHVWKHDSSOLFDEOHPLQLPXPZDJHZDV൫൯൪൪SHUKRXU, pursuant

WR1</DE/DZ൰൯൬DQG1<&RPS&RGHV5 5HJVWLW൫൬ ൫൮൰-൫൬.

        ൰൮     ๠Hdefendants paid the SODLQWL൵V other than by an hourly rate of pay, in violation

of N.Y&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൬൯

        ൰൯     ๠Hdefendants violated the SODLQWL൵V’ rights by failing to pay or underpaying the

SODLQWL൵V WKHUHTXLUHGPLQLPXPZDJHLQYLRODWLRQRI1</DE/DZ൰൯൬DQGN.Y. Comp. Codes

5 5HJVWLW൫൬൫൮൰-൫൬.




                                                  ൲
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 9 of 14 PageID #: 9



         ൰൰    ๠Hdefendants violated the SODLQWL൵V’ rights by failing to pay or underpaying the

SODLQWL൵V overtime compensation at a rate not less than one and one-half times the SODLQWL൵V’ regular

rate of pay for the hours the SODLQWL൵V worked more than forty per workweek, in violation of N.Y.

Comp. Codes R. & Regs. tit. ൫൬൫൮൰-൫൮.

         ൰൱    ๠Hdefendants YLRODWHG DQGDUHYLRODWLQJ WKHSODLQWL൵V’ rights by failing to pay or

underpaying the SODLQWL൵V spread-of-hours compensation, in violation of N.Y. Comp. Codes R. &

5HJVWLW൫൬൫൮൰-൫൰.

         ൰൲    ๠Hdefendants’ failure to pay the SODLQWL൵V the foregoing timely is a violation of

VHFWLRQ൫൳൫RIWKH1HZ<RUN/DERU/DZ

         ൰൳    By N.Y. Lab. /DZ൫൳൲ ൫-D DQG൰൰൭ ൫ WKHdefendants are liable to the SODLQWL൵V

for XQSDLGRUXQGHUSDLG ൫ PLQLPXPZDJHV ൬ RYHUWLPHFRPSHQVDWLRQand ൭ VSUHDG-of-hours

wages.

         ൱൪    ๠HSODLQWL൵V are further entitled to recover of the defendants liquidated damages

SXUVXDQWWRWKH:DJH๠HIW3UHYHQWLRQ$FWN.Y. Lab. /DZ൫൳൲ ൫-D DQGWKH0LQLPXP:DJH$FW

N.Y. Lab. /DZ ൰൰൭ ൫ .

         ൱൫    ๠Hdefendants failed to post notices of the defendants’ employees’ rights under the

law, required by 1</DE/DZ൫൳൲ G DQG൰൰൫DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൰-

൬൮.

         ൱൬    Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the SODLQWL൵V are entitled to the equitable tolling of the SODLQWL൵V’ claims during

the time that the defendants failed to post such notices.




                                                   ൳
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 10 of 14 PageID #: 10



                                  THIRD CLAIM FOR RELIEF:
                                 WAGE THEFT PREVENTION ACT

         ൱൭     ๠HSODLQWL൵V reallege and incorporate by reference SDUDJUDSKV൫WKURXJK൱൬ as if

 they were set forth again herein.

         ൱൮     ๠e defendants failed to furnish to the SODLQWL൵V, at the time of hiring, a notice

 containing the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

 salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

 including tip, meal, or lodging allowances; the regular pay day designated by the employer; any

 doing business as names used by the employer; the physical address of the employer’VPDLQR൶FH

 RU SULQFLSDO SODFH RI EXVLQHVV DQG D PDLOLQJ DGGUHVV LI GL൵HUHQW WKH WHOHSKRQH QXPEHU RI WKH

 employer, and anything otherwise required by law; in violation of WKH:DJH๠HIW3UHYHQWLRQ$FW

 1</DE/DZ൫൳൯ ൫ DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൬൬.

         ൱൯     Due to the defendants’ violation of WKH:DJH๠HIW3UHYHQWLRQ$FWN.Y. Lab. Law

 ൫൳൯ ൫ DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൬൬WKHSODLQWL൵V should be awarded of

 the defendants statutory GDPDJHV RI ൯൪൪൪ SHU ZRUNZHHN WKDW WKH YLRODWLRQ RFFXUUHG XS WR D

 PD[LPXPRI൬൯൪൪൪൪XQWLO)HEUXDU\൬൰൬൪൫൯DQGVWDWXWRU\GDPDJHVRI൯൪൪൪SHUZRUNGD\

 WKDWWKHYLRODWLRQRFFXUUHGXSWRDPD[LPXPRI൯൪൪൪൪൪WKHUHDIWHU pursuant to N.Y. Lab. Law

 ൫൳൲ ൫-E 

         ൱൰     ๠H defendants failed to furnish to the SODLQWL൵V with each wage payment a

 statement listing the dates of work covered by that payment of wages; name of employee; name of

 employer; address and phone number of employer; rate or rates of pay and basis thereof, whether

 paid by the hour, shift, day, week, salary, piece, commission, or other; the regular hourly rate or

 rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and the number

 of overtime hours worked; gross wages; deductions; allowances, if any, claimed as part of the



                                                      ൫൪
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 11 of 14 PageID #: 11



 PLQLPXPZDJHDQGQHWZDJHVLQYLRODWLRQRIWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ

 ൫൳൯ ൭ DQGN.Y&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൬൭.

         ൱൱     Due to the defendants’ YLRODWLRQRIWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ

 ൫൳൯ ൭ DQGN.Y&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൬൭, the SODLQWL൵V should be awarded of

 the defendants VWDWXWRU\GDPDJHVRI൫൪൪൪൪SHUZRUNZHHNWKDWWKHYLRODWLRQRFFXUUHGXSWRD

 maxiPXPRI൬൯൪൪൪൪XQWLO)HEUXDU\൬൰൬൪൫൯DQGVWDWXWRU\GDPDJHVRI൬൯൪൪൪SHUZRUNGD\

 WKDWWKHYLRODWLRQRFFXUUHGXSWRDPD[LPXPRI൯൪൪൪൪൪WKHUHDIWHUSXUVXDQWWR1</DE/DZ

 ൫൳൲ ൫-G 

         ൱൲     Further, the defendants, including the defendants’ R൶FHUV, agents, employees, and

 those persons in active concert or participation with the defendants, should be permanently

 HQMRLQHGIURPYLRODWLQJWKH:DJH๠HIW3UHYHQWLRQ$FW൫൳൯ ൫ – ൭ , pursuant to the same, N.Y.

 Lab. Law ൫൳൲ ൫-E – ൫-G .

                                 FOURTH CLAIM FOR RELIEF:
                                   DECLARATORY RELIEF

         ൱൳     ๠HSODLQWL൵V reallege and incorporate by reference SDUDJUDSKV൫WKURXJK൱൲ as if

 they were set forth again herein.

         ൲൪     Pursuant to thH'HFODUDWRU\-XGJPHQW$FW൬൲86&൬൬൪൫–൪൬DQG5XOH൯൱RI

 the Federal Rules of Civil Procedure, the SODLQWL൵V may obtain declaratory relief.

         ൲൫     ๠Hdefendants violated the Fair Labor Standards Act, Minimum Wage Act, section

 ൫൳൫RIWKH1HZ<RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW

         ൲൬     It is in the public interest to have these declarations of rights recorded.

         ൲൭     A declaratory judgment serves the useful purpose of clarifying and settling the legal

 issues in this action.




                                                    ൫൫
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 12 of 14 PageID #: 12



        ൲൮       A declaratory judgment would terPLQDWH DQG D൵RUG UHOLHI IURP XQFHUWDLQW\

 insecurity, and controversy giving rise to this action.

                                        PRAYER FOR RELIEF

        ൲൯       Wherefore, the SODLQWL൵V, on behalf of the SODLQWL൵V DQGSDUW\SODLQWL൵Vpray this

 Court grant as relief:

                  a.    designation of this action as a collective action in EHKDOIRIWKHSDUW\SODLQWL൵V

              DQGSURPSWLVVXDQFHRIQRWLFHSXUVXDQWWR൬൳86&൬൫൰ E WRDOOVLPLODUO\VLWXDWHG

              SXWDWLYHSDUW\SODLQWL൵VDSSULVLQJWKHPRIWKHSHQGHQF\RIWKLVDFWLRQSHUPLWWLQJthem

              to assert timely claims under the Fair Labor Standards Act LQ WKLV DFWLRQ E\ ¿OLQJ

              LQGLYLGXDO FRQVHQWV WR EHFRPH SDUW\ SODLQWL൵V SXUVXDQW WR ൬൳ 86&  ൬൫൰ E  DQG

              appointing the SODLQWL൵V and the SODLQWL൵V’ attorneys to represent the party plaintL൵V

                  b.    a declaratory judgment that the practices complained of herein are unlawful

              under the )DLU/DERU6WDQGDUGV$FWWKH0LQLPXP:DJH$FWVHFWLRQ൫൳൫RIWKH1HZ

              <RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW;

                  c.    an award of XQSDLG RU XQGHUSDLG ൫  PLQLPXm wages and ൬  RYHUWLPH

              compensation, due under the Fair Labor Standards Act;

                  d.    an award of liquidated damages pursuant to the Fair Labor Standards Act, ൬൳

              86&൬൫൰ E ;

                  e.    an award of XQSDLG RU XQGHUSDLG ൫  PLQLPXP ZDJHV ൬  RYHUWLPH

              compensation, and ൭ VSUHDG-of-hours wages, due under the Minimum Wage Act and

              VHFWLRQ൫൳൫RIWKH1HZ<RUN/DERU/DZ;

                  f.    an award of liquidated damages pursuant to the :DJH๠HIW3UHYHQWLRQ$FW

              N.Y. Lab. /DZ൫൳൲ ൫-D DQGWKH0LQLPXP:DJH$FW N.Y. Lab. /DZ ൰൰൭ ൫ ;



                                                     ൫൬
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 13 of 14 PageID #: 13



                 g.    an award of statutory damages for the defendants’ YLRODWLRQRIWKH:DJH๠HIW

              Prevention Act, N.Y. Lab. Law ൫൳൯ ൫ – ൭ , pursuant to the same, N.Y. Lab. Law 

              ൫൳൲ ൫-E – ൫-G ;

                 h.    a permanent injunction restraining the defendants, including the defendants’

              R൶FHUVDJHQWVHPSOR\HHVDQGWKRVHSHUVRQVLQDFWLYHFRQFHUWRUSDUWLFLSDWLRQZLWK

              the defendantsIURPYLRODWLQJWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ൫൳൯ ൫ –

              ൭ , pursuant to the same, N.Y. Lab. Law ൫൳൲ ൫-E – ൫-G ;

                 i.    if liquidated damages pursuant to the Fair Labor Standards Act, ൬൳86&

              ൬൫൰ E DUHQRWDZDUGHGDQDZDUGRISUHMXGJPHQWLQWHUHVWSXUVXDQWWR൬൲86&൫൳൰൫

                 j.    an award of prejudgment interest pursuant to the New York Civil Practice Law

              DQG5XOHV൯൪൪൫–൪൬

                 k.    an award of postjudgment interest SXUVXDQW WR ൬൲ 86&  ൫൳൰൫ DQGRU the

              New York Civil PrDFWLFH/DZDQG5XOHV൯൪൪൭;

                 l.    an award of the attorney’s fees, costsDQGIXUWKHUH[SHQVHVXSWR¿IW\GROODUV

              of this action, pursuant to ൬൳86&൬൫൰ E DQG1</DE/DZ ൫൳൲ ൫ – ൬ DQG

              ൰൰൭ ൫ ; and

                 m.    such other and further relief as this Court deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

        3XUVXDQWWR5XOH൭൲ E RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHWKHSODLQWL൵V, on behalf of

 the SODLQWL൵V DQG SDUW\ SODLQWL൵V demand a trial by jury on all questions of fact raised by the

 complaint.




                                                   ൫൭
Case 1:20-cv-01237-MKB-RLM Document 1 Filed 03/06/20 Page 14 of 14 PageID #: 14



                                           LAW OFFICE OF JUSTIN A. ZELLER, P.C.

                                                ________
                                           By: __________________________________
                                           John M. Gurrieri
                                                    Gurrie
                                           jmgurrieri@zellerlegal.com
                                           Justin A. Zeller
                                           jazeller@zellerlegal.com
                                           ൬൱൱%URDGZD\6XLWH൮൪൲
                                           1HZ<RUN1<൫൪൪൪൱-൬൪൭൰
                                           7HOHSKRQH ൬൫൬ ൬൬൳-൬൬൮൳
 Dated: New York, New York                 )DFVLPLOH ൬൫൬ ൬൬൳-൬൬൮൰
        0DUFK൰൬൪൬൪                      ATTORNEYS FOR PLAINTIFFS




                                      ൫൮
